1                               UNITED STATES DISTRICT COURT
2                                       DISTRICT OF NEVADA
3     JOSE GALLEGOS,                                       Case No. 3:19-cv-00613-RCJ-CLB
4                                              Plaintiff                      ORDER
5            v.
6     HAROLD WICKHAM, et al.,
7                                         Defendants
8
9    I.     DISCUSSION

10          On October 7, 2019, Plaintiff, who is an inmate in the custody of the Nevada

11   Department of Corrections (“NDOC”), submitted a civil rights complaint pursuant to 42

12   U.S.C. § 1983. (ECF No. 1). Plaintiff neither paid the full filing fee for this matter nor filed

13   an application to proceed in forma pauperis. On October 10, 2019, this Court advised

14   Plaintiff that he must complete an application to proceed in forma pauperis and attach

15   both an inmate account statement for the past six months and a properly executed

16   financial certificate within thirty (30) days from the date of the order. (ECF No. 3). On

17   November 14, 2019, Plaintiff submitted a properly executed financial certificate and an

18   inmate account statement for the past six months, however, the filing did not include an

19   application to proceed in forma pauperis on this Court’s approved form. (ECF No. 4).

20   Plaintiff’s application to proceed in forma pauperis is incomplete. Pursuant to 28 U.S.C.

21   § 1915(a)(2) and Local Rule LSR 1-2, Plaintiff must complete an application to proceed

22   in forma pauperis on this Court’s approved form and attach both an inmate account

23   statement for the past six months and a properly executed financial certificate. Plaintiff

24   has not submitted an application to proceed in forma pauperis on this Court’s approved

25   form. (See ECF No. 4). As such, the Plaintiff’s application to proceed in forma pauperis

26   is denied without prejudice. The Court will retain Plaintiff’s civil rights complaint (ECF No.

27   1-1), but will not file it until the matter of the payment of the filing fee is resolved. Plaintiff

28   will be granted another opportunity to cure the deficiencies of his application to proceed
1    in forma pauperis, or in the alternative, pay the full filing fee for this action. If Plaintiff
2    chooses to file a new application to proceed in forma pauperis he must file a fully complete
3    application to proceed in forma pauperis on this Court’s approved form and include an
4    inmate account statement for the past six months and a properly executed financial
5    certificate. Plaintiff is advised that this case will not be placed in line for screening until
6    he either pays the filing fee or files a complete application to proceed in forma pauperis
7    on this Court’s approved form and attaches both an inmate account statement for the past
8    six months and a properly executed financial certificate.
9    II.    CONCLUSION
10          For the foregoing reasons, IT IS ORDERED that Plaintiff’s application to proceed
11   in forma pauperis (ECF No. 4) is DENIED without prejudice to file a new application.
12          IT IS FURTHER ORDERED that the Clerk of the Court WILL SEND Plaintiff the
13   approved form application to proceed in forma pauperis by a prisoner, as well as the
14   document entitled information and instructions for filing an in forma pauperis application.
15          IT IS FURTHER ORDERED that within thirty (30) days from the date of this order,
16   Plaintiff will either: (1) file a fully complete application to proceed in forma pauperis, on
17   the correct form with complete financial attachments in compliance with 28 U.S.C. §
18   1915(a); or (2) pay the full $400 fee for filing a civil action (which includes the $350 filing
19   fee and the $50 administrative fee).
20          IT IS FURTHER ORDERED that if Plaintiff does not timely comply with this order,
21   dismissal of this action may result.
22          IT IS FURTHER ORDERED that the Clerk of the Court will retain the complaint
23   (ECF No. 1-1) but will not file it at this time.
24          DATED: November 20, 2019.
25
26                                                UNITED STATES MAGISTRATE JUDGE
27
28



                                                    -2-
